Use by Parliament of the symbols of the Union (new Rule 202a) (debate)
The next item is the report by Carlos Carnero González, on behalf of the Committee on Constitutional Affairs, on insertion in Parliament's Rules of Procedure of a new Rule 202a on the use by Parliament of the symbols of the Union.
rapporteur. - (ES) Mr President, the decision my report proposes to this Chamber is, above all, political, in the strictest sense of the word. The formal decision we are about to adopt, though clearly relevant, is the very least of it.
Indeed, we are about to amend our Rules of Procedure to make official what is already a reality, what the different Union institutions have been doing for years. I would like to remind Members of that.
We are proposing that this House should use the Union flag in all its meeting places and on the most formal occasions, for example, at constituent sittings or when receiving heads of state. We also propose that the anthem should be played on these occasions, that the motto 'United in Diversity' should be included in all our written documents and that Europe Day should be celebrated.
Mr President, although you were in favour of the idea, we are not suggesting that the euro should be used as a symbol. However, in our opinion, the euro is a great tool, a wonderful instrument that is undoubtedly helping us to deal with the international financial crisis. Where would we be without the euro? We would be back in this torturous situation of competitive devaluation that would have brought our real economy to its knees in the face of international financial speculation.
The most important aspect of my report is the political message to citizens. This message is very clear: the symbols of the Union are alive and well in the institution that represents, more directly than any other, the 500 million inhabitants of our 27 Member States. This means that the constitutional process that was launched in 2002 with the European Convention lives on in spite of frequent and sizeable obstacles and setbacks.
The Convention, of which I had the honour of being a member, along with other distinguished Members here today, had no doubts about including the symbols of the EU in the Union's primary law for the first time. It thus happily brought to an end a curious situation whereby the most important body of law did not recognise what the public had long accepted: the symbols.
The decision in this respect was unanimous and no one challenged it during the ratification process; on the contrary, it was one of the provisions most welcomed by Europe's supporters. I have to say that it came as a huge surprise, therefore, when the Intergovernmental Conference which adopted the Lisbon Treaty decided to remove all mention of European symbols from this document.
The fact is that, through our decision today, we can undo this error. Of course, we are not amending primary law, but we can do our part and move a step closer to formalising Union symbols within the institutional framework.
Symbols express a shared goal and shared values. In Europe's case, it is the desire to build a Union of and for all citizens who want unity, freedom, democracy, justice, equality and solidarity, which are European values that we also consider to be universal.
Symbols also allow us to establish what we are and who we want to be in relation to the rest of the world, which recognises us by them. Who, for instance, has not felt proud to represent the Union when wearing the election observer's waistcoat?
Furthermore, symbols help us to remember where we came from, that day when our story of unity, growth and freedom began to be written.
What the President of Parliament said a few days ago in Madrid about young people and history has much to do with symbols. We must remind young people where we came from, who we are and where we are going. Symbols get this message across quickly and clearly. These symbols unite, not divide, us. This is not only a great virtue, but, more than anything, a huge advantage.
Mr President, the wonderful writer Aldous Huxley said that the most important thing is not experience, but what you do with that experience. The same applies to symbols. The flag is not intended to be an icon, but to be used in our everyday lives to strengthen the unity for which we are known.
on behalf of the PPE-DE group. - (HU) Mr President, I went to Kiev recently and the Ukrainian Foreign Ministry building could hardly be seen as it had been adorned with a three-storey-high European flag. If this symbol can be given so much respect and honour outside the European Union I am sure that here too the European Union can treat the symbols with respect. I would like to correct my colleague, who has prepared an excellent report, on this point. The rule on the symbols of the European Union is at present part of the acquis communautaire, of European legislation: the flag with twelve stars and a blue background, the anthem based on the Ode to Joy, the long-standing meetings of the heads of State and Government, and even the headquarters of the European Parliament, Strasbourg, and of course we hold our sessions in Strasbourg. And at this moment, so to speak, there is no regulation vacuum since, at this moment, rules do exist for the symbols of the European Union, whether they are in the Lisbon Treaty or not.
At the same time, an important aim of this report is to regulate how our own institution, the European Parliament, does honour to our standard. It is my conviction that the sense of identity, of where we belong, is very important. We often talk about how our citizens do not understand our complicated Europe. The symbols are one approach, helping them to feel closer to the European Union. Many, many people are fond of these symbols, honour and respect them, and I am sure that it is for us too, here in Parliament, as committed Europeans, a point of major importance to bring in a rule on how we use the symbols of the European Union in our own institution. Thank you for your attention.
Mr President, why is it so very important that we should make such an effort and hold this debate, especially now, on the subject of the symbols of the European Union? I believe that there are two reasons. Firstly, we as the European Parliament must show in the way we habitually go about our business that the EU is about more than just legal texts. Let me remind you that, as the rapporteur has said, the symbols originate from the Constitutional Treaty. An attempt was made to institutionalise them, but it is very significant that today we are continuing this effort to keep them alive. Why? Because they happen to show that Europe is not built on flawed legal texts, which are necessary but are difficult for the various nations to understand. They happen to symbolise something else, and how appropriate that fine Greek verb is here: a political project, an idea of Europe. As such, I think it must be kept alive, especially today.
The second reason lies in what the symbols conceal - the symbols behind the symbols: in other words, the idea of the EU's common action based on its values. That is what the symbols are: a common action based on values that we need now more than ever.
Thus if we say that the crisis we are all experiencing - and I am referring not only to the economic crisis, but also to Europe's present institutional and moral crisis - is a symbol of these difficult times, I think the EU's response must be united action. This means that we could potentially all move forward together.
I believe there could not be a more apt and at the same time more bitter example than that of Iceland today. This country does not belong to the EU, but it is so buffeted by the economic storm that its people are wondering whether they should indeed be part of this 'Europe of ideas'.
on behalf of the ALDE Group. - Mr President, the symbols of the European Union are a celebration of the unity that we have achieved and that we hope to strengthen. Symbols such as the EU flag, the anthem and the motto are already widely used at official events and within all Member States.
The European flag and anthem, with which we all are so familiar today, were first adopted at the 1985 Milan European Council. By then the flag had already been in existence for 30 years. The flag is intended to represent perfection, complementarity and solidarity and to symbolise Europe's unity. The motto 'unified in diversity' is the most recent of the symbols. It originates from an initiative by the European Parliament and can now be seen as a definition of the European project.
During the plenary yesterday, Ingrid Betancourt of Latin America and France said that she dreams of a Latin America that could cooperate and be as united as the European Union. It is clear that our symbols serve as an identity and an indication to the rest of the world that we have accomplished great things together.
Although I believe in this unity and hope that it continues, I have been disappointed that on many occasions we have not been unanimous. For example, last week the European Union President, Mr Sarkozy, invited only four of the Member States to discuss the financial crisis. It is very interesting that the President of the European Union does not pay attention to the solidarity and unity of the European Union. This action - like all actions of this kind - only serves to divide rather than to unite us. It is ironic that we are so proud of our unity and solidarity, but at the same time the President of the Union seems to pick favourites with regard to the most important current issue.
I hope that by using the flag, anthem and motto more often we will all be reminded of the values that are vital to the existence of the European Union but, at the same time, we must remember that how we behave is most important of all.
on behalf of the UEN Group. - (PL) Mr President, as the rapporteur stated, this debate is entirely political in nature and is taking place in a very specific political context. I agree with previous speakers that Europe is currently experiencing a crisis of values and that values are Europe's lifeblood. Imposing symbols in violation of legislation currently in force in Europe is no substitute for these values. The symbols concerned were rejected at the Intergovernmental Conference that confirmed the Lisbon Treaty. Nonetheless, Parliament is today endeavouring to impose them. In so doing, Parliament is acting in defiance of clear principles according to which measures to be directly implemented and binding on all Member States may only be imposed through a treaty.
Such a method of imposing measures intended to be binding is unacceptable. It violates the fundamental principle upon which the European Union is based, and which involves unconditional compliance with international law and agreements. It amounts to side-stepping the provision rejected in the European Treaty and bringing in measures aimed at establishing via the back door a pseudo-state called Europe.
on behalf of the GUE/NGL Group. - (DE) Mr President, I fully support the parliamentary initiative on the flag and the anthem. European unity needs these symbols because they bring Europe closer to the people and create an identity, and so they need to be officially recognised. Against this background, I see our decision today as a small but significant step to bring us back, as soon as possible, to normality.
The removal of the anthem and the flag from the Treaty - the background to which I of course am fully aware of - is and remains an essentially barbaric act against European unity, for which those who called for this step ultimately bear responsibility. The fact is that we have played into the hands of the Ganleys, Klauses and Haiders: their nationalist slogans about a European 'superstate', which were targeted against European integration, have thus gained a veneer of credibility.
However, that is just one side of the coin. There is another issue which I would like raise and which causes me no less concern. The citizens of the European Union do not want or need a furore about flags and anthems in Brussels. What they want is a social and democratic Europe, a European Union which offers them effective protection from the negative repercussions of globalisation. They want a clear answer as to what, or whom, the Union is protecting, the people or the markets? They want serious action to be taken against wage, social and tax dumping and an end, once and for all, to the galloping casino capitalism promoted by financial jugglers. For that, we need a political European Union.
on behalf of the IND/DEM Group. - (DA) Mr President, I wonder if there is anyone in this Chamber who still remembers when the Constitution was changed to the Treaty of Lisbon after its rejection in the Netherlands and France. The symbols of the EU were removed, as it was thought that EU citizens were particularly sceptical about the Constitution's objective of turning the EU into a polity. Now, the European Parliament - which of course is the only EU body for which citizens can vote - is in the process of reintroducing them. This most closely resembles a parody of democracy; one executed by institutions with no respect for those they are there for. The EU is there for citizens; citizens are not there for the EU. For this reason, it is improper to first remove something on the grounds of wanting to fulfil citizens' wishes, only to reintroduce it a few months later.
I must say with regard to this matter that I am quite simply ashamed to sit in the European Parliament. We cannot allow ourselves to become notorious for duping citizens in this way. I would call on everyone who has even a modicum of respect for the voters who elected them, to vote against this proposal today.
Mr President, this Parliament wants these symbols for one reason only - to inflate its ego and attach the trappings of statehood to the EU.
I have a much better anthem and flag, thank you very much, and I am not about to trade them for the tawdry baubles of Eurofederalism. Ode to Joy, which we are going to purloin, may be a very nice tune, but so is Jingle Bells, and like Jingle Bells it heralds a fantasy, the fantasy that the EU is good for you. But unlike Jingle Bells, it will damage your national sovereignty and the right to control your own destiny. More like 'code to destroy' than Ode to Joy!
As for the flag, which we have stolen from the Council of Europe, even its proponents do not know what it means. We have as many explanations in the AFCO Committee as to what the stars signify as there are stars on the flag.
This proposal to me exposes the insatiable fanaticism of Europhiles. The ink was not dry on the Lisbon Treaty, which deliberately excluded these symbols, before there was an insistence that Parliament give them official status nonetheless.
My constituents do not want an EU flag and an EU anthem. They want the right to say 'yes' or 'no' to the Lisbon Treaty, thank you very much!
(ES) Mr President, I would like to mention a compatriot of yours, who, during the French Revolution, was upbraided in the street by a sans-culotte, who said: 'Why are you not carrying the Tricolore, the symbol of the revolution?'. That compatriot of yours replied that there was no need to show on the outside what one felt in his heart.
I am more one of those who, no doubt out of modesty, like a good Spaniard, do not externalise their feelings. However, this does not mean that I do not feel moved when I see the European flag hanging from Ljubljana Town Hall or when, at a meeting with our colleague Pierre Lequiller in Yvelines, I heard the European anthem follow the Marseillaise, or when, yesterday, I read in a newspaper that the winner of the Prince of Asturias Prize, the Bulgarian Tzvetan Todorov, had said that 'united in diversity' was what European meant today. That is our motto.
I am not one of those with a narrow, restrictive mentality or a beleaguered outlook on life, who think that the European flag is in competition with the national flag or that the European anthem aims to replace their national anthem. That, Mr President, is simply ridiculous.
Symbols show that we belong to a community; they do not, in any way, represent an attempt to eradicate our individual native countries. They indicate added value, that we share something with other Europeans.
I therefore believe that the initiative taken by Mr Carnero, whom I congratulate, and the Committee on Constitutional Affairs, is the right one. It is an initiative that, at a time when we are 'stitching together the two Europes', to use the wonderful expression of our dearly remembered colleague Bronisław Geremek, shows our fellow Europeans that we have the same values. These values are also expressed outwardly, including, but not exclusively, through symbols.
The Group of the European People's Party and European Democrats will therefore vote in favour of this proposal to amend the Rules of Procedure, and I look forward to feeling moved, like everybody else, when I next hear the 'Ode to Joy' in this Chamber.
(FR) Symbols are to sentiment what allegories are to thought. As colourful as it is, this quotation by the philosopher Alain is nevertheless a clear illustration of what these symbols represent for the European Union today. Listening to the Beethoven symphony or celebrating Europe together on 9 May are precisely the elements we are going to use from now on to ensure that Europe stays alive. They are a concrete expression of the values on which the Union is built, markers that gradually become implanted in the memories of the 500 million Europeans.
By inserting this Rule in Parliament's Rules of Procedure, the work by our colleague Carlos Carnero González, whom I congratulate, is sending out a political message from Parliament to the citizens based on these values, as proven by the opposition of the Eurosceptics. No politics without symbols! Giving Europe an identity through an anthem, a flag and a motto gives the citizens living and working in Europe an opportunity to see themselves as part of a single entity united in diversity. Displaying these symbols at all levels and in all institutional areas will ensure that there is a constant reminder of the values that inspire Europe.
I would nevertheless like to stress today that Europe is experiencing a serious crisis of confidence and that we need to go even beyond these symbolic elements and envisage and rebuild together a strong sense of belonging.
(PL) Mr President, symbols such as a flag, an anthem, a common currency and holidays are intrinsic features of statehood. This was the very reason why it was decided not to adopt them during negotiations on the Lisbon Treaty. It is duplicitous to maintain that a decision on reinstating them may be taken internally by one of the European institutions. The European Parliament is a legislative body. It must not send out a signal that it is acceptable to find ways to circumvent previous intergovernmental agreements. Parliament must act as the guardian of democracy and the rule of law. If the European Parliament attempts to resurrect previously rejected symbols, it will become an anachronism. One can readily understand that every institution should wish to use specific symbols. In this case, however, it must be understood that a broader political dimension is involved, as the rapporteur pointed out. The move should therefore be opposed.
(DA) Mr President, as has already been said, the common symbols - the anthem, the flag, the motto - were removed from the Constitutional Treaty when it was changed to the Treaty of Lisbon. Some proponents of the Treaty of Lisbon even claimed this demonstrated that we were attentive to popular reluctance. In some countries the removal of the quasi-constitutional symbols was actually used to argue that there was no reason to hold a referendum on the Treaty of Lisbon. For example, the Danish Government stated in a document addressed to the Danish people that the Treaty of Lisbon, and I quote, 'will be purged of symbolic provisions on the EU anthem, motto and flag'.
'Will be purged of'! We should ask at this point what difference this has made in reality. The answer is 'none'. In its reply to my enquiry, the Commission itself wrote that the fact that the symbols are not mentioned in the Treaty does not alter their status in any way. 'Does not alter their status in any way'! And now Parliament is to go one step further. Perhaps someone believes that more intensive use of the symbols will arouse enthusiasm about the EU. Perhaps someone believes that the symbols can mask a lack of benefits for the people. I personally do not. Many citizens would just see it as a further example of the EU elite doing exactly as it pleases. This would send out completely the wrong signal, and I do not think that we should adopt this proposal.
(NL) Mr President, I wonder what is really the point of this report and the amendment to the Rules of Procedure that is the purpose of the report. According to the explanatory statement, the fact that they are not included in the Treaty of Lisbon does not prevent the institutions from continuing to use them, so why do they have to be enshrined in the Rules of Procedure of this Parliament?
The context in which we should place this debate is that of the European Constitution and the referenda that have invalidated the Constitution. The symbols were deliberately not included in the Treaty because the Dutch, for example, want nothing to do with a European superstate and with the outward symbols of a European superstate. In the meantime the Netherlands has ratified the Treaty of Lisbon. What are we going to do now? Now we are going to enshrine the European symbols in our Rules of Procedure anyway, through the back door.
This amendment to the Rules of Procedure is unnecessary. It is in fact a gratuitous provocation and it is sticking two fingers up at the Dutch voters and, by extension, all European voters who want nothing to do with a European superstate. Well done, ladies and gentlemen!
(PT) Yesterday, here in plenary, the European anthem could have formed a backdrop to Ingrid Betancourt's tears. The anthem would have culminated in a call for the collective sharing of memories and desires. Every human project needs a symbolic dimension, from the strength of the words with which we govern the people of Europe to the rituals of political representation that seat us on the left and on the right, in the dialectic of parliamentary debate. There can be no history without symbols.
We need words, a flag, an anthem or a motto. The universal project of Europe cannot be forged in the collective imagination without the chemistry of symbols, because symbols depict not only the world that we have, but also the world that we want to have. They link the deepest reason and emotion within us. Their value comes from the identity process that they trigger. How can the great project of Europe, based on the transcendental value of human dignity, open towards the world, leading the way in terms of rights, manage without a symbolic dimension? European thought has left us with a long record on the meaning of symbols. Politics cannot ignore this, because politics carries with it all the dimensions of the human being in terms of what is also ideal and sublime.
Mr President, I am somewhat surprised at the storm in a teacup that this change to our Rules of Procedure has provoked in some quarters. We know that the Member States decided some time ago not to elevate the European flag and anthem to Treaty status. They decided not to give them such an elevated status but to leave them with their current status.
What is their current status? They are simply recognised by the institutions. The European Council did so as long ago as 1985. By the way, Mrs Thatcher was a member of the European Council then. I see some of her admirers are now repudiating her decision. I must say that I myself had some hesitation about adopting a symbol chosen by Mrs Thatcher as the flag of the European Union. However, in the spirit of all-party compromise and consensus, I am willing to accept it.
That is the status the flag and anthem were given - recognition by the institutions. There is, however, an anomaly. We, the European Parliament, have never actually recognised them in our Rules. It is quite logical that we tidy up this anomaly and put a reference to the flag in our Rules of Procedure.
How people can make such a fuss about such an obvious thing to do - about such a normal procedure, which respects the decisions of the Member States not to elevate it to Treaty status - I do not know. But then the ways of working of the Eurosceptics - not least in my own country - have always been a bit of a mystery. When you see that this flag has been around for many years, if you saw the European supporters at the Ryder Cup, when Europe played America at golf just a couple of months ago - where people, who probably included Conservative Eurosceptics, were waving the European flag - it really does look a little ridiculous when they now make such a fuss about this reasonable change to our Rules of Procedure.
(EL) Mr President, as all the previous speakers have said, the symbols of the European Union have existed for many years. What are we in the European Parliament aiming for by amending the Rules? We wish to emphasise what is called the proper use of symbols, as is done in all organisations.
Unfortunately, there have been unjustified reactions from both Member States and citizens. These are reactions from Member States that think that adopting and promoting the symbols of the EU will lead to the creation of a super-state. For heaven's sake, will symbols really create the super-state that some Members have talked about?
Some say that the national morale of peoples and states will be affected. If the national morale of anyone is so low that it can be eclipsed by a symbol of unity of all states, then I pity what some call 'national pride'. Such arguments have been heard in this House.
There is another question. If some citizens and Member States react so badly to these symbols, how can they continue to be members of this EU when they cannot even bear to look at its symbols? This is a contradiction.
The European Parliament is right to proceed as usual today with the formal adoption of these symbols. It is sending out a message: the EU must advance united under its symbols in order to become complete and reach a point where it can play its part. Its role is to promote principles and values throughout the world.
Mr President, we frequently hear the opinion that symbols are a waste of time and that the European Union should not concern itself with such irrelevant questions. Rather, this argument goes, the European Union's job is to focus on bread-and-butter issues like employment or trade.
This approach is completely mistaken and wholly misunderstands what symbols are about. If you look carefully at how institutions work, then it will rapidly become clear that every institution maintains a set of symbols. These symbols carry a message that people will recognise and act as a shorthand version of that institution. Without institutions, democratic politics cannot exist.
So symbols are a necessary part of democracy that the EU regards as being central to its identity. Besides, if symbols were as marginal as their opponents say, then why bother to oppose them? The European Parliament, as the pivotal democratic body of the European Union, has every reason to promote the symbols of Europe as a means of connecting itself with the voters of Europe. Those who are against the symbols of Europe are basically questioning European democracy itself.
One could further argue that this is too fluid and crisis-ridden a time to be thinking of the symbols of Europe, and thus that it is not the right moment for Parliament to spend time on symbols. Maybe so, but timing is something that always can and will be debated. In the long run, it will not matter whether the symbols of Parliament and of the European Union are debated now or at some later date. So I give my full support to this important and cogent report.
Mr President, our federalist friends should not try and recruit Mrs Thatcher to their cause. She would be appalled at the developments that have taken place in the European Union.
We have heard that symbols are important, yet we are constantly reassured that the European Union has no ambition to become a state despite every resolution and piece of legislation through this Parliament taking us further in that direction. Of course, the outstanding example of this was the Constitution. This was rejected and then re-emerged as the Treaty of Lisbon.
In order to try and sell the Treaty of Lisbon, national negotiators decided that parts of the Constitution that could be interpreted as impinging on statehood, such as the flag and the hymn, should be removed.
Indeed, British Government ministers used as a selling point when they were trying to sell the Treaty of Lisbon to our people that it was somehow different to the Constitution.
My constituents in the East of England do not want a Constitution, they do not want the Treaty of Lisbon and they certainly do not want a state called Europe. I think it is an affront to them to try and introduce, or give official character to, these symbols.
(RO) The symbols of the European Union ensure that its identity is asserted and can be decisive elements in the communication with the public and its emotional attachment to the European institutions.
The Parliament has recognised and adopted the following symbols of the Union: the flag, which consists of a circle with twelve golden stars on a blue background, the anthem, excerpt from the "Ode to Joy” which comes from the Ninth Symphony of Ludwig van Beethoven and the motto "United in diversity”. The flag is raised on all premises of the Parliament and on the occasion of official events. By introducing regulations concerning the use by the European Parliament of the European Union symbols in the Parliament's Rules of Procedure, the Parliament is sending a strong political signal.
The Parliament celebrates Europe Day on 9 May. I suggest that the European Parliament should organise a yearly competition for Europe Day dedicated to the young generation who should show how they see the future of Europe and especially how they wish to contribute to making this future a reality.
Mr President, in the northern part of European Cyprus, on the Kyrenia mountain range, there is a mammoth one-kilometre-long Turkish flag, not an EU flag, to be seen. In fact in the whole of the northern part of Cyprus, there is a plethora of Turkish flags present, not EU flags. This is symbolic not of the unity of Europe but of the division imposed by the Turkish army on a small EU Member State.
With the EU-Turkey accession negotiations in progress and with peace talks in Cyprus under way, pressure must be applied firmly on the Turkish Government by the EU to remove its troops and accompanying symbol from Cyprus and allow our proud EU flag to fly freely in that corner of the EU. The EU flag in Cyprus symbolises unity. The Turkish flag symbolises division.
Let us all help to raise the EU flag in the whole of Cyprus as soon as possible.
Mr President, I find it especially strange - tragic even - that the symbols are attacked by people who were formerly from Communist states of Central and Eastern Europe. We recall the flags being waved in the crowds in Tallinn, East Berlin and Budapest. We recall the anthem being played at the Brandenburg Gate. These things were not imposed or prescribed by parliamentary rules of procedure but were inspired by the hearts and emotions of the citizens. The symbols are symbols of our dignified values of peace and solidarity.
(ES) Mr President, I would like to put the following question to those who have said that symbols and anthems belong to the State.
The city in which I live has a flag - the flag of Madrid - and the community in which I live - the Community of Madrid - has its own flag and anthem. Is it because they are states? Do they harbour ambitions to become a state? Do those who say that flags and anthems are national symbols wish to abolish local and regional flags?
I would like an answer from my fellow Members.
I myself have the flag of my rugby club at home!
Mr President, just to add to Mr Méndez de Vigo's point, the International Olympic Committee has a flag and an anthem. From what the British Conservatives have just been saying, I can only conclude that the International Olympic Committee is a state by their definition.
rapporteur. - (ES) Mr President, I should like to begin by thanking all those who spoke during this debate, although it is clear that I openly disagree with some of them.
Symbols do not represent only states. At this stage of our development, symbols do not embody confrontation, combat or battles; they are a means of conveying ideas and of uniting people around values. This is what our flag, our anthem, our motto and Europe Day represent.
The Intergovernmental Conference was forced by some to remove symbols from the Treaty, against the will of the vast majority. This vast majority preferred to forge ahead with the essentials of the Constitution rather than get caught up in the traps set by those challenging not only the symbols but also the need to progress further in political union. For that reason, 16 countries, including my own, issued a statement to the effect that, in their view, the use of symbols was a fact of life, official and, what is more, something that should be welcomed.
Nobody questioned the European Union's symbols during the referendum campaigns that resulted in the non-ratification of the Constitution. Let us be serious: can anyone remember large sections of the French and Dutch population saying 'no' to the Constitution because it referred to Union symbols? I, for one, cannot, and I campaigned actively in France. There could be other reasons that may or may not be common to a number of people, but the matter of symbols was not one of them.
Of course, I feel Spanish because I am European and European because I am Spanish. This means that when I see my country's flag next to that of the 12 stars, the conviction that both are part of my life grows stronger. When I see the President-in-Office of the Council appear with both the French flag and the European Union flag, I also feel proud.
Above all, I feel proud to have been cheered, like many of you, when someone has received humanitarian aid or has noticed our election observation team and recognises us by the flag and applauds it. We would be foolish to deny ourselves what others recognise with friendship and with joy.
The debate is closed.
The vote will take place today at 11 a.m.
Written statements (Rule 142)
in writing. - The European Union is without any doubt at a crossroads in its evolution, when it is of the utmost importance to acknowledge the need to move forward by tackling all the current complex issues that potentially could stalemate the dynamics of the European integration process. In this process, the European symbols are a crucial linking element for developing a positive identity at European level, complementary to and not replacing well-established national identities.
The absence of the European symbols in the rejected Lisbon Treaty was most regrettable from the point of view of the critical democratic deficit currently confronting the European Union. The claim that their inclusion in the Lisbon Treaty would be inappropriate turned out to be profoundly unrealistic for there is no doubt that they would not pose any peril to the concepts on which the EU was built.
Thus, in order to increase the popular support for and commitment to the European Union in the forthcoming years, it is imperative to maintain and adjust these symbolic elements, so as to bind the European institutions and decision-making processes to acknowledgement of the 'demos' factor.
in writing. - I support the introduction in the Rules of an official recognition of our European flag, the European anthem Ode to Joy, a European Day on 9 May and the motto of 'Unity in Diversity'. This support does not diminish my commitment and loyalty to my own country, England, where I was born, brought up, educated and now live.
I reject the view that one has to choose to exclusively give one's loyalty to one region. I am proud to be from the Forest of Dean, to be English and European.
in writing. - (PL) Symbols do indeed generate an emotional attachment to an organisation or country dear to us. As we gaze at flags or mottos, listen to anthems and even as we handle coins, we identify directly with a particular country or organisation. The European Union does of course also have symbols of this nature facilitating identification and emotional attachment.
The blue flag with 12 golden stars, the 'Ode to Joy' from Beethoven's Ninth Symphony, Europe Day celebrated on 9 May and the euro, which is the official currency of 15 Member States, are established, familiar and generally accepted symbols. Initially they were symbols of the Communities, and they have now become symbols of the European Union. Taken together with the Union's slogan or motto, namely 'United in Diversity', these symbols encapsulate the essence of the European project.
As a member of the Convention, I very much regret that the Union symbols described in the European Constitution never came into being. They were perceived as features of a pseudo-state and therefore deleted from the text of the Lisbon Treaty. Even so, however, I believe that they have not lost any of their character or their appeal to European citizens. These symbols continue to be vehicles of the values on which the European Union is based. They are an expression of the feeling of community felt by its citizens.
It is right, therefore, that the move to use the European symbols should have arisen precisely in the European Parliament.